Citation Nr: 0419798	
Decision Date: 07/22/04    Archive Date: 08/04/04	

DOCKET NO.  02-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for scars and 
disfigurement of the left side of the face.

2.  Entitlement to an increased evaluation for Raynaud's 
disease, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1978 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The veteran disagreed and this appeal ensued.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The VA will notify the 
veteran if further action is required on his part. 


REMAND

The veteran submitted statements from VA physicians, dated in 
May and June 2001, indicating that the veteran was under 
their care.  In a July 2002 statement the veteran indicated 
that he was receiving medical care at the VA West Los Angeles 
Clinic and the Downtown Outreach Clinic.  During a personal 
hearing held at the RO before the undersigned in August 2003, 
the veteran indicated that he was receiving VA treatment at 
an Outreach Clinic on Spring Street in Los Angeles.  The 
record does not indicate that treatment records from these VA 
facilities have been associated with the record on appeal.  

A September 2000 VA treatment record refers to scars on the 
veteran's face as being depressed or elevated.  The report of 
a February 2001 VA fee-basis examination indicates that there 
was no elevation or depression of the scars on the veteran's 
face.  This examination indicates that unretouched color 
photographs were taken.  Undated color photographs are 
associated with the record on appeal, but their quality is 
limited.  Further, the record does not indicate the widest 
part of any of the scars.

A May 2001 rating decision continued a noncompensable 
evaluation for the veteran's service-connected hypertension.  
A December 2001 statement from the veteran's representative 
indicates that the May 2001 decision was in error in not 
assigning a 10 percent evaluation.  An April 2002 RO decision 
granted a 10 percent evaluation for the veteran's service-
connected hypertension from April 3, 2000.  In the veteran's 
VA Form 9, received September 2002, he indicates that his 
blood pressure with medication was going up.  This appears to 
be a disagreement with the assignment of the 10 percent 
evaluation for the veteran's service-connected hypertension.  
Where there is a notice of disagreement, a remand, not 
referral, is required by the Board.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the appeal is REMANDED for the following:

1.  All notice obligations under the 
Veterans Claims Assistance Act of 2000 
must be satisfied.

2.  All treatment records should be 
obtained from January 2000 to the present 
from the VA West Los Angeles Clinic and 
the Downtown Los Angeles Outreach Clinic 
on Spring Street.  

3.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to an increased rating for 
hypertension, currently evaluated as 
10 percent disabling.  All appropriate 
appellant procedures should then be 
followed.  The veteran is advised that he 
must complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case in order to perfect his appeal 
with respect to the issue of entitlement 
to an increased rating for hypertension, 
currently evaluated as 10 percent 
disabling.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected scars and 
disfigurement of the left side of the 
face.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to identify all 
findings with respect to the scars of the 
veteran's left face.  The examiner is 
requested to report the length and width 
of each scar, whether the service contour 
of the scar is elevated or depressed on 
palpation, whether the scar is adherent 
to underlying tissue, whether the skin is 
hypopigmented or hyperpigmented in an 
area exceeding 6 square inches, whether 
the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches, whether the 
underlying soft tissue is missing in an 
area exceeding 6 square inches, or 
whether the skin is indurated and 
inflexible in an area exceeding 6 square 
inches.  The examiner is also requested 
to indicate whether there is visible or 
palpable tissue loss and either gross 
distortion or asymmetry of two features 
of paired sets of features (nose, chin, 
forehead, eyes (including eye lids), ear, 
cheeks, or lips.)

5.  Then, the issues on appeal should be 
readjudicated.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status, and be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



